Title: To James Madison from James Taylor, 10 January 1811
From: Taylor, James
To: Madison, James


Sir
Zainesville, Ohio Jany. 10th. 1811.
I promised to drop you a line on the subject of the petition &c. I did my self the pleasure to address to you some time since. I am happy to inform you that I am of opin[i]on there is nothing to be apprehended from this association. Indeed I am informed it is very unpopular among the land holders in that quarter of the state where it has met with the most countenance.
The Legislature of this state have done nothing of importance as yet except to elect a senator to the U:States. I do imagine they could not have done better out of those they had to make choice out of.
The question of a Spot for the permanent Seat of Govement is to come on tomorrow. I think the report of the Commissione[r]s will be confirmed. They reported in favor of a Spot on the bank of the Sciota about 55 Miles above the Town of Chillicothe. There will be great exertions made to remove the seat of Goverment back to Chillicothe until the buildings are completed for the reception of the Legislature & Officers of Govrment & I think it will be done.

I am at this place attending to my land business & expect to return home or rather set out in about two days. I have the honor [to] be with great respect sir Your Obedt servt.
James Taylor
